Citation Nr: 1243110	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-27 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 for postoperative residuals of an injury to the right knee.  


WITNESS AT HEARING ON APPEAL

The Veteran and P.B. 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1966 to January 1969 and from September 1977 to March 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal. 

In October 2010, the Veteran and P.B. testified at a Board hearing before the undersigned Veteran's Law Judge.  A copy of a transcript from that hearing has been reviewed and associated with the claims file. 

This appeal was previously before the Board in December 2011 and was remanded for further development.  

A review of the Virtual VA paperless claims processing system shows that the RO issued August 2012 rating decision which assigned a temporary evaluation of 100 percent, effective June 1, 2012, based on surgical or other treatment necessitating convalescence and an evaluation of 10 percent was assigned from October 1, 2012.  Then, in a September 2012 rating decision, the RO assigned a temporary evaluation of 100 percent, effective October 1, 2012, based on surgical or other treatment necessitating convalescence and assigned an evaluation of 10 percent from December 01, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Board has determined that further development of the Veteran's claim is warranted.  Specifically, all outstanding private treatment records should be obtained and the Veteran should be afforded a VA examination in order to ascertain the current nature and severity of his service-connected right knee disability.  

The Board notes that the Veteran was last examined by the VA as recently as May 2012.  However, the Veteran submitted evidence from his private orthopedic surgeon which shows that he underwent surgery of the right knee on June 1, 2012, after the Veteran's most recent examination.  In addition, the Veteran's private surgeon indicated in a June 2012 letter that the Veteran now has a dislocated medial meniscal or "semilunar" cartilage in the knee associate with frequent episodes of locking and pain.  The May 2012 VA examination report indicates that the examiner found that the Veteran did not have any meniscal conditions at his May 2012 VA examination.  

Thus, since the evidence of record tends to indicate that the Veteran's right knee disability has worsened or is more severe since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board has no discretion and must remand the Veteran's claim in order to afford the Veteran another VA examination. 

Before, scheduling the Veteran for his VA examination, the VA should obtain all outstanding private treatment records which are relevant to the Veteran's claim.  The June 2012 letter from the Veteran's private surgeon indicates that he underwent a June 1, 2012, operation of the right knee.  However, the operative report and related treatment records from that surgeon have not been associated with the Veteran's claims file.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records, to include outstanding copies of records from Dr. K. Starkweather.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, all records of medical treatment for the Veteran's right knee disability which are not currently associated with the Veteran's claims file should be requested.  Specifically, all records from Dr. K. Starkweather should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  After associating any evidence obtained in response to directive #1, with the Veteran's claims file, schedule the Veteran for a VA examination in order to determine the nature and severity of all manifestations of the Veteran's right knee disability.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions, to specifically include the June 2012 letter from the Veteran's private orthopedic surgeon and the May 2012 VA examination report.  All appropriate tests and studies (to include x-rays if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should conduct range of motion testing of the right knee (including flexion and extension, expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate (1) whether the Veteran has recurrent subluxation or lateral instability, if so, it should be indicated whether it is slight, moderate, or severe (2) whether the Veteran's semilunar cartilage is dislocated with frequent episodes of locking pain and effusion into the joint (3) whether the knee is ankylosed, if so, provide the degree at which it is ankylosed (4) whether there is nonunion of the tibia and fibula with loose motion requiring a brace, (5) whether there is malunion of the tibia and fibula, and if so, whether it results in a marked, moderate, or slight knee disability, and (6) whether there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim on appeal.  The RO's adjudication of the rating assigned for the Veteran's right knee disability should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) are appropriate.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

